EXHIBIT 10.02

ITT CORPORATION

2011 OMNIBUS INCENTIVE PLAN

2012 NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of the 8th day of March, 2012, by
and between ITT Corporation (the “Company”) and [name] (the “Optionee”),
WITNESSETH:

WHEREAS, the Optionee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan, (the “Plan”)) as an employee, and
in recognition of the Optionee’s valued services, the Company, through the
Compensation and Personnel Committee of its Board of Directors (the
“Committee”), desires to provide an opportunity for the Optionee to acquire or
enlarge stock ownership in the Company, pursuant to the provisions of the Plan.

NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:

 

1. Grant of Options.      In accordance with, and subject to, the terms and
conditions of the Plan and this Agreement, the Company hereby confirms the grant
on March 8, 2012, (the “Grant Date”) to the Optionee of the option to purchase
from the Company all or any part of an aggregate of #,### Shares (the “Option”),
at the purchase price of $[            ] per Share (the “Option Price” or
“Exercise Price”). The Option shall be a Nonqualified Stock Option.

 

2. Terms and Conditions.     It is understood and agreed that the Option is
subject to the following terms and conditions:

 

  (a) Expiration Date.    The Option shall expire on March 8, 2022, or, if the
Optionee’s employment terminates before that date, on the date specified in
subsection (f) below.

 

  (b) Exercise of Option.    The Option may not be exercised until it has become
vested.

 

  (c) Vesting.    Subject to subsections 2(a) and 2(f), the Option shall vest in
three installments as follows:

 

  (i) 1/3 of the Option shall vest on March 8, 2013,

 

  (ii) 1/3 of the Option shall vest on March 8, 2014, and

 

  (iii) 1/3 of the Option shall vest on March 8, 2015,

Subject to subsections 2(a) and 2(f), to the extent not earlier vested pursuant
to paragraphs (i), (ii), and (iii) of this subsection (c), the Option shall vest
in full upon an Acceleration Event (as defined in the Plan).

 

  (d) Payment of Exercise Price.    Permissible methods for payment of the
Exercise Price upon exercise of the Option are described in Section 6.6 of the
Plan, or, if the Plan is amended, successor provisions. In addition to the
methods of exercise permitted by Section 6.6 of the Plan, the Optionee may
exercise all or part of the Option by way of (i) broker-assisted cashless
exercise in a manner consistent with the Federal Reserve Board’s Regulation T,
unless the Committee determines that such exercise method is prohibited by law,
or (ii) net-settlement, whereby the Optionee directs the Company to withhold
Shares that otherwise would be issued upon exercise of the Option having an
aggregate Fair Market Value on the date of the exercise equal to the Exercise
Price, or the portion thereof being exercised by way of net-settlement (rounding
up to the nearest whole Share).

 

  (e)

Tax Withholding.    The Company shall have the power and the right to deduct or
withhold, or require the Optionee to remit to the Company, all applicable
federal, state, and local taxes, domestic or foreign,



--------------------------------------------------------------------------------

required by law or regulation to be withheld with respect to the exercise of the
Option. The Optionee may elect to satisfy the withholding requirement, in whole
or in part, by having the Company withhold Shares that otherwise would be issued
upon exercise of the Option, with the number of Shares withheld having a Fair
Market Value on the date the tax is to be determined equal to the minimum
statutory total tax that could be imposed on the transaction (rounding up to the
nearest whole Share). Any such election shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

 

  (f) Effect of Termination of Employment.

If the Optionee’s employment terminates before March 8, 2022, the Option shall
expire on the date set forth below, as applicable:

 

  (i) Termination due to Death.    If the Optionee’s employment is terminated as
a result of the Optionee’s death, the Option shall expire on the earlier of
March 8, 2022, or the date three years after the termination of the Optionee’s
employment due to death. If all or any portion of the Option is not vested at
the time of the Optionee’s termination of employment due to death, the Option
shall immediately become 100% vested.

 

  (ii) Termination due to Disability.    If the Optionee’s employment is
terminated as a result of the Optionee’s Disability (as defined below), the
Option shall expire on the earlier of March 8, 2022, or the date five years
after the termination of the Optionee’s employment due to Disability. If all or
any portion of the Option is not vested at the time of the termination of the
Optionee’s employment due to Disability, the Option shall immediately become
100% vested.

 

  (iii) Termination due to Retirement.    If the Optionee’s employment is
terminated as a result of the Optionee’s Retirement (as defined below), the
Option shall expire on the earlier of March 8, 2022, or the date five years
after the termination of the Optionee’s employment due to Retirement. If all or
any portion of the Option is not vested at the time of the Optionee’s
termination of employment due to Retirement, a prorated portion of the unvested
portion of the Option shall immediately vest as of the date of the termination
of employment (see “Prorated Vesting Upon Retirement” below). Any remaining
unvested portion of the Option shall expire as of the date of the termination of
the Optionee’s employment. For purposes of this subsection 2(f)(iii), the
Optionee shall be considered employed during any period in which the Optionee is
receiving severance payments (disregarding any delays required to comply with
tax or other requirements), and the date of the termination of the Optionee’s
employment shall be the last day of any such severance period.

 

  (iv) Cause.    If the Optionee’s employment is terminated by the Company (or
an Affiliate, as the case may be) for cause (as determined by the Committee),
the vested and unvested portions of the Option shall expire on the date of the
termination of the Optionee’s employment.

 

  (v) Voluntary Termination or Other Termination by the Company.    If the
Optionee’s employment is terminated by the Optionee or terminated by the Company
(or an Affiliate, as the case may be) for other than cause (as determined by the
Committee), and not because of the Optionee’s Retirement, Disability or death,
the vested portion of the Option shall expire on the earlier of March 8, 2022,
or the date three months after the termination of the Optionee’s employment. Any
portion of the Option that is not vested (or the entire Option, if no part was
vested) as of the date the Optionee’s employment terminates shall expire
immediately on the date of termination of employment, and such unvested portion
of the Option (the entire Option, if no portion was vested on the date of
termination) shall not thereafter be exercisable. For purposes of this
subsection 2(f)(v), the Optionee shall be considered employed during any period
in which the Optionee is receiving severance payments, and the date of the
termination of the Optionee’s employment shall be the last day of any such
severance period.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if an Optionee’s employment is terminated on or
after an Acceleration Event (A) by the Company (or an Affiliate, as the case may
be) for other than cause (as determined by the Committee), and not because of
the Optionee’s Retirement, Disability, or death, or (B) by the Optionee because
the Optionee in good faith believed that as a result of such Acceleration Event
he or she was unable effectively to discharge his or her present duties or the
duties of the position the Optionee occupied just prior to the occurrence of
such Acceleration Event, the Option shall in no event expire before the earlier
of the date that is 7 months after the Acceleration Event or March 8, 2022 .

Retirement.    For purposes of this Agreement, the term “Retirement” shall mean
any termination of the Optionee’s employment after the date the Optionee is
eligible to commence receipt of retirement benefits under the provisions of the
ITT Salaried Retirement Plan as in effect prior to October 31, 2011 or an
Affiliate Company Retirement Plan, or would have been eligible had Participant
been a participant in such Retirement Plan. Effective as of January 1, 2012,
“Retirement” shall mean with respect to an Optionee who was not a member of the
ITT Salaried Retirement Plan or an Affiliate Company Retirement Plan immediately
prior to October 31 and who becomes an Optionee on or after January 1, 2012, the
termination of employment by such Optionee after the date such Optionee attains
age 55 and completes 10 or more years of Service (as such term is defined in the
new ITT Corporation Retirement Savings Plan for Salaried Employees) or attains
age 65, if earlier.

Disability.    For purposes of this Agreement, the term “Disability” shall mean
the complete and permanent inability of the Optionee to perform all of his or
her duties under the terms of his or her employment, as determined by the
Committee upon the basis of such evidence, including independent medical reports
and data, as the Committee deems appropriate or necessary.

Prorated Vesting Upon Retirement.    The prorated portion of an Option that
vests upon termination of the Optionee’s employment due to the Optionee’s
Retirement shall be determined by multiplying the total number of unvested
Shares subject to the Option at the time of the termination of the Optionee’s
employment by a fraction, the numerator of which is the number of full months
the Optionee has been continually employed since the Grant Date and the
denominator of which is 36. For this purpose, full months of employment shall be
based on monthly anniversaries of the Grant Date, not calendar months.

 

  (g) Compliance with Laws and Regulations.    The Option shall not be exercised
at any time when its exercise or the delivery of Shares hereunder would be in
violation of any law, rule, or regulation that the Company may find to be valid
and applicable.

 

  (h) Optionee Bound by Plan and Rules.    The Optionee hereby acknowledges
receipt of a copy of the Plan and this Agreement and agrees to be bound by the
terms and provisions thereof as amended from time to time. The Optionee agrees
to be bound by any rules and regulations for administering the Plan as may be
adopted by the Committee during the life of the Option. Terms used herein and
not otherwise defined shall be as defined in the Plan.

 

  (i) Governing Law.    This Agreement is issued, and the Option evidenced
hereby is granted, in White Plains, New York, and shall be governed and
construed in accordance with the laws of the State of New York, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

By signing a copy of this Agreement, the Optionee acknowledges that s/he has
received a copy of the Plan, and that s/he has read and understands the Plan and
this Agreement and agrees to the terms and conditions thereof. The Optionee
further acknowledges that the Option awarded pursuant to this Agreement must be
exercised prior to its expiration as set forth herein, that it is the Optionee’s
responsibility to exercise the Option within such time period, and that the
Company has no further responsibility to notify the Optionee of the expiration
of the exercise period of the Option.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chief Executive Officer and President, or a Vice President, as of the 8th day of
March, 2012.

 

Agreed to:      ITT CORPORATION         LOGO [g323203xbrl_ex1002st7.jpg]   

 

        Optionee         (Online acceptance constitutes agreement)       Dated:
                                          Dated: March 8, 2012    Enclosures  
     